Citation Nr: 0904489	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  05-28 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for bruxism, currently 
evaluated as 20 percent disabling.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which continued a 20 percent rating for 
service-connected bruxism and denied entitlement to service 
connection for neck and back disabilities.

From the veteran's statement in August 2003, it appears that 
he may have been trying to file a claim for additional 
disability due to dental surgery, which occurred in November 
2000.  The RO determined in a March 2004 deferred rating 
decision, that it was not the veteran's intention to file a 
claim under 38 U.S.C.A. § 1151.  Therefore, the issues are as 
written on the title page of this decision.  

The issues of entitlement to service connection for back and 
neck disabilities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran can open his mouth to 50 millimeters (mm) without 
pain, and has lateral excursive 10 mm left and right.  The 
muscles of mastication are within normal limits, there is no 
clicking or popping, no impairments of speech and no impaired 
chewing function.


CONCLUSION OF LAW

The criteria for a rating in excess of the currently assigned 
20 percent rating for bruxism are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.150, Diagnostic Codes 9999-9904, 9905 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2007);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

With respect to increased rating claims, the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) determined 
that VA must provide additional notice in an increased rating 
claim.

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in November 2003, notifying the 
veteran of what information must be submitted to substantiate 
a claim for an increased rating.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter of November 2003 stated that he 
would need to give VA enough information about the records so 
that it could obtain them for him.  He was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.  In addition, in August 2008, the veteran was 
given the rating criteria and current diagnostic code in 
compliance with Vazquez-Flores.

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
veteran's service), are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), the veteran was provided with notice of the type 
of evidence necessary to establish a disability rating and an 
effective date in an August 2008 letter, thereby satisfying 
the requirements set forth in Dingess.  

Notwithstanding the belated notice regarding Vazquez and 
Dingess, the Board determines that the veteran is not 
prejudiced, because he had a meaningful opportunity to 
participate effectively in the readjudication of his claims.  
Furthermore, the Board finds that because a preponderance of 
the evidence is against the claims, any question as to the 
appropriate disability rating or effective date to be 
assigned is rendered moot.  The veteran has not been 
prejudiced in this regard.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has obtained the veteran's service 
treatment records, VA treatment records and private medical 
records.  VA also provided the veteran with a VA examination 
in connection with his increased rating claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).

II.  Increased Ratings 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10 (2008). 

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  However, the United States Court of 
Appeals for Veterans Claims (Court) has also held that staged 
ratings are appropriate in any increased-rating claim in 
which distinct time periods with different ratable symptoms 
can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

Analysis

The veteran claims that his service-connected bruxism has 
increased in severity, and filed an informal claim for an 
increased rating in August 2003.  Specifically, the veteran 
claims an increased rating due to complications from a series 
of dental implants, which began in November 2000.  

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for bruxism pursuant to 
Diagnostic Code 9904.  

The veteran submitted a July 2001 letter written by J.C., 
M.D., Ph.D., stating that he evaluated the veteran for left 
lower facial numbness following a dental procedure.  The 
procedure was performed in November 2000, to afford the 
veteran new implants.  The veteran's posterior left mandible 
was drilled and he reported sudden pain and complaints of 
persistent numbness and tingling over the left anterior 
mandible, chin, lower lip and lower left gingiva.  The doctor 
noted that the veteran had partial traumatic injury to the 
inferior left alveolar nerve.  The veteran's VA medical 
records from November 2001 showed excruciating pain in his 
upper right molar area.

In May 2004 W.D., D.D.S., wrote a letter stating that the 
veteran's bruxism was a strong contributing factor relating 
to his teeth being extracted.   The veteran was afforded a 
dental examination in May 2004.  The examiner reviewed the 
veteran's file.  The examiner noted that there was no 
disabling effect on the veteran's everyday activities, nor 
were there ancillary problems as a result of the dental 
condition.  The examination revealed that the veteran could 
open his mouth 50 mm without pain, and had lateral excursive 
10 mm left and right.  The muscles of mastication were within 
normal limits, and there was no clicking or popping.  The 
entire tongue was normal.  Panorex radiograph and single 
periapical radiograph taken of implants 18 and 19, the teeth 
which had been extracted, did not reveal any gross pathology.  

The examiner opined, after fully assessing the extent of 
residual neurological impairment due to the complication of 
the dental implant procedures, to include the nerves 
affected, the extent of impairment of sensory and/or motor 
impairment, and the extent of residual speech impairment, 
that he could not detect any deficiencies in speech and the 
veteran did not complain of any loss of chewing function.  
The examiner opined that the dental implants were not related 
to the veteran's service-connected bruxism because 
periodontal disease and cracked teeth were the primary 
reasons the teeth were extracted.  The examiner concluded 
that there is no relationship between the need for dental 
implants and the service-connected bruxism.

A letter dated in August 2005, written by W.D., D.D.S., 
states that he examined the veteran to determine if he 
qualified for a higher disability and found that the 
veteran's mandibular opening was 57 mm, his right lateral 
excursion was 13 mm and his left lateral excursion was 15 mm.  
He exhibited no popping or clicking of the joints, his cheek 
biting was drastically reduced and left lower lip and chin 
parasthesia were present.  

In January 2008, a VA examiner reviewed the veteran's file to 
determine whether a thorough review of the records was 
conducted.  The examiner concluded that a review was 
accomplished that there did not appear to be a relationship 
between the need for dental implants and the service-
connected bruxism.

Based on the above, the Board finds that the veteran's 
service-connected bruxism has been appropriately rated under 
Diagnostic Code 9904, for malunion of the mandible, which 
most closely approximates his symptomatology.  Under that 
code, a noncompensable evaluation is assigned for slight 
displacement of the mandible, 10 percent is assigned for 
moderate displacement, and 20 percent is assigned for severe 
displacement.  38 C.F.R. § 4.150, DC 9904.  A note following 
that code states that the rating is to be based on the degree 
of motion and loss of masticatory function.

Again, the veteran is already in receipt of a 20 percent 
rating for bruxism.  This represents the maximum available 
benefit under Diagnostic Code 9904.  Accordingly, the Board 
has considered whether any alternate code sections enable a 
higher rating here.  In this regard, Diagnostic Code 9905, 
for limitation of temporomandibular articulation, is 
relevant.  That diagnostic code affords a 30 percent rating 
where the evidence demonstrates an inter-incisal range of 11-
20 mm.  However, this has not been demonstrated here.  

The Board notes that in evaluating musculoskeletal 
disabilities that involve limitation of motion, the Board 
must also consider additional functional limitation due to 
factors such as pain, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, in this case 
there is no showing of additional limitation of functional 
such as to enable a finding that the veteran's disability 
picture most nearly approximates the next-higher rating under 
Diagnostic Code 9905.

There are no other relevant Diagnostic Codes for 
consideration.  Indeed, while dental surgery performed in 
November 2000 appears to have resulted in several 
complications, there is no showing that such complications 
are relevant to the evaluation of the bruxism at issue in the 
instant decision.  In this regard, the Board acknowledges a 
May 2004 private physician's letter that cited bruxism as a 
strong contributing factor in the loss of some of the 
veteran's teeth.  It appears that the physician believed that 
bruxism led to a need for dental implants, which in turn 
caused the loss of teeth.  However, a VA examiner in January 
2008 concluded that there was no apparent relationship 
between the bruxism and the need for dental implants.  The 
Board finds that the VA examiner's opinion carries more 
weight than the private opinion because she definitively 
states that there is no nexus between the service-connected 
bruxism and the November 2000 surgery, based upon a complete 
review of the veteran's medical records.  The Board considers 
W.D., D.D.S' private medical opinion to be competent medical 
evidence, but not probative.  The letter is vague and does 
not state a rationale for the nexus opinion, and in fact does 
not clearly lay out the causal relationship being posited.  

In sum, there is no basis for a rating in excess of 20 
percent for the service-connected bruxism for any portion of 
the rating period on appeal.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an increased rating for bruxism, currently 
evaluated as 20 percent disabling, is denied.


REMAND

The Board finds that additional development is required with 
respect to the service connection claims.  In this regard, In 
this regard, the Board calls attention to  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in which the Court held 
that in disability compensation (service connection) claims, 
the VA must provide a VA medical examination when there is 
(1) competent evidence of a current disability or persistent 
or recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. 

In the present case, the veteran contends that his current 
back and neck disabilities stemmed from his history of 
parachute jumping during active service.  Also such activity 
is not entirely consistent with his military specialty, an 
August 1968 letter from the Office of the Inspector General 
indicates that his specialty had been misassigned.  Moreover, 
a lay statement from a fellow serviceman tends to corroborate 
that the veteran performed parachute jumps in service.  
Additionally, a competent private medical opinion dated in 
August 2005 relates the current disability to parachuting 
activity in service.  The August 2005 letter references that 
the veteran's "history" was considered, but it is not 
entirely clear whether the claims folder or other historical 
medical records were reviewed.  Moreover, the opinion did not 
account for the absence of documented complaints or treatment 
for several years following separation.  Therefore, the 
opinion does not enable a grant of service connection at the 
present time.  However, it raises the possibility that the 
current back and neck problems are due to active service.  
Therefore, the low threshold of McLendon compels that an 
opinion of etiology be obtained. 


Accordingly, the case is REMANDED for the following action:

1. Afford the veteran a VA orthopedic 
examination to determine the nature and 
etiology of any lumbar and cervical 
disorders.  All diagnoses are to be noted.  
For each diagnosis, the examiner is 
requested to state whether it is at least 
as likely as not that the current 
disability is causally related to active 
service.  Moreover, in making this 
determination, the veteran's statements of 
in-service parachuting are to be accepted 
as fact.  Any opinions should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

The claims file must be reviewed in 
conjunction with this request, and the 
examination report should indicate that 
such review occurred.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


